Name: Commission Regulation (EU) 2016/2281 of 30 November 2016 implementing Directive 2009/125/EC of the European Parliament and of the Council establishing a framework for the setting of ecodesign requirements for energy-related products, with regard to ecodesign requirements for air heating products, cooling products, high temperature process chillers and fan coil units (Text with EEA relevance )
 Type: Regulation
 Subject Matter: consumption;  mechanical engineering;  energy policy;  technology and technical regulations;  environmental policy;  marketing;  building and public works
 Date Published: nan

 20.12.2016 EN Official Journal of the European Union L 346/1 COMMISSION REGULATION (EU) 2016/2281 of 30 November 2016 implementing Directive 2009/125/EC of the European Parliament and of the Council establishing a framework for the setting of ecodesign requirements for energy-related products, with regard to ecodesign requirements for air heating products, cooling products, high temperature process chillers and fan coil units (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/125/EC of the European Parliament and of the Council of 21 October 2009 establishing a framework for the setting of ecodesign requirements for energy-related products (1) and in particular Article 15(1) thereof, After consulting the Ecodesign Consultation Forum, Whereas: (1) Pursuant to Directive 2009/125/EC, the Commission should set ecodesign requirements for energy-related products for which there are significant volumes of sales and trade, which have a significant effect on the environment and which offer significant potential for reducing this effect by improving their design, without creating excessive costs. (2) Pursuant to Article 16(2)(a) of Directive 2009/125/EC, the Commission should, where appropriate, introduce implementing measures for products which offer significant potential for reducing greenhouse gas emissions in a cost-effective way, such as air heating products and cooling products. These implementing measures should be introduced in accordance with the procedure referred to in Article 19(3) of Directive 2009/125/EC and the criteria set out in Article 15(2) of the same Directive. The Commission should consult the Ecodesign Consultation Forum on the measures to be introduced. (3) The Commission has carried out different preparatory studies covering the technical, environmental and economic characteristics of air heating products, cooling products and high temperature process chillers typically used in the EU. The studies were designed in conjunction with interested parties from EU and non-EU countries, and the results have been made publicly available. (4) The characteristics of air heating products, cooling products and high temperature process chillers that have been identified as significant for the purposes of this Regulation are energy consumption and emissions of nitrogen oxides during use. Direct emissions from refrigerants and noise emissions were also identified as relevant. (5) The preparatory studies show that it is not necessary to introduce requirements relating to the other ecodesign parameters referred to in Part 1 of Annex I to Directive 2009/125/EC in the case of air heating products, cooling products and high temperature process chillers. (6) This Regulation should cover air heating products, cooling products and high temperature process chillers designed to use gaseous fuels, liquid fuels or electricity and fan coil units. (7) As refrigerants are addressed under Regulation (EU) No 517/2014 of the European Parliament and of the Council (2) no specific requirements on refrigerants are therefore set in this Regulation. (8) Noise emissions for air heating products, cooling products, high temperature process chillers and fan coil units are also relevant. Nevertheless the environment where air heating products, cooling products and high temperature process chillers are installed has an impact on the maximum noise emissions that can be accepted. In addition, secondary measures can be taken in order to attenuate the impact of noise emissions. In consequence no minimum requirements are set regarding maximum noise emissions. Information requirements regarding sound power level are established (9) The combined annual energy consumption of air heating products, cooling products and high temperature process chillers in the EU was estimated at 2 477 PJ (59 Mtoe) per year for 2010, corresponding to 107 Mt of carbon dioxide emissions. Unless specific measures are taken, the annual energy consumption of air heating products, cooling products and high temperature process chillers is expected to reach 2 534 PJ (60 Mtoe) per year by 2030. (10) The energy consumption of air heating products, cooling products and high temperature process chillers could be reduced, without increasing the combined cost of purchasing and operating these products, using existing, non-proprietary technologies. (11) Total annual emissions of nitrogen oxides in the EU, primarily emitted by gas-fired warm air heaters, were estimated at 36 Mt SOx equivalent per year for 2010 (expressed in terms of their contribution to acidification). These emissions are expected to fall to 22 Mt SOx equivalent per year by 2030. (12) Emissions from air heating products, cooling products and high temperature process chillers could be further reduced, without increasing the combined cost of purchasing and operating these products, using existing, non-proprietary technologies. (13) The ecodesign requirements set out in this Regulation are expected to deliver annual energy savings of approximately 203 PJ (5 Mtoe), corresponding to 9 Mt of carbon dioxide emissions, by 2030. (14) The ecodesign requirements set out in this Regulation are expected to reduce annual nitrogen oxides emissions by 2,6 Mt SOx equivalent by 2030. (15) Ecodesign requirements should harmonise the requirements relating to energy efficiency and nitrogen oxides emissions that apply to air heating products and cooling products throughout the EU. This will help to improve both the functioning of the single market and the environmental performance of the products concerned. (16) The ecodesign requirements set out in this Regulation should not affect the functionality or affordability of air heating products, cooling products and high temperature process chillers for the end-user and should not have a detrimental effect on health, safety or the environment. (17) Manufacturers should be given sufficient time to redesign their products so that they comply with this Regulation. This should be considered when setting the date from which the requirements are to apply. The timing should take account of the cost implications for manufacturers, in particular for small and medium-sized enterprises, while also ensuring that the objectives of this Regulation can be met by the target dates. (18) Measurements of the relevant product parameters should be performed through reliable, accurate and reproducible measurement methods, which take into account the recognised state-of-the-art measurement methods including, where available, harmonised standards adopted by the European standardisation organisations, as listed in Annex I to Regulation (EU) No 1025/2012 of the European Parliament and of the Council (3). (19) In accordance with Article 8(2) of Directive 2009/125/EC, this Regulation specifies which conformity assessment procedures apply. (20) To facilitate compliance checks, manufacturers should provide information in the technical documentation referred to in Annexes IV and V to Directive 2009/125/EC insofar as that information relates to the requirements laid down in this Regulation. (21) To further limit the environmental effects of air heating products, cooling products, high temperature process chillers and fan coil units, manufacturers should provide information on disassembly, recycling and/or disposal. (22) In addition to the legally binding requirements laid down in this Regulation, indicative benchmarks for best available technologies should be identified to ensure that information on the environmental performance of air heating products, cooling products and high temperature process chillers is widely available and easily accessible. (23) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 19(1) of Directive 2009/125/EC, HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope 1. This Regulation establishes ecodesign requirements for the placing on the market and/or putting into service of: (a) air heating products with a rated heating capacity not exceeding 1 MW; (b) cooling products and high temperature process chillers with a rated cooling capacity not exceeding 2 MW; (c) fan coil units. 2. This Regulation shall not apply to products meeting at least one of the following criteria: (a) products covered by Commission Regulation (EU) 2015/1188 with regard to ecodesign requirements for local space heaters (4); (b) products covered by Commission Regulation (EU) No 206/2012 with regard to ecodesign requirements for air conditioners and comfort fans (5); (c) products covered by Commission Regulation (EU) No 813/2013 with regard to ecodesign requirements for space heaters and combination heaters (6); (d) products covered by Commission Regulation (EU) 2015/1095 with regard to ecodesign requirements for professional refrigerated storage cabinets, blast cabinets, condensing units and process chillers (7); (e) comfort chillers with leaving chilled water temperatures of less than + 2 °C and high temperature process chillers with leaving chilled water temperatures of less than + 2 °C or more than + 12 °C; (f) products designed for using predominantly biomass fuels; (g) products using solid fuels; (h) products that supply heat or cold in combination with electric power (cogeneration) by means of a fuel combustion or conversion process; (i) products included in installations covered by Directive 2010/75/EU of the European Parliament and of the Council (8) on industrial emissions; (j) high temperature process chillers exclusively using evaporative condensing; (k) custom-made products assembled on site, made on a one-off basis; (l) high temperature process chillers in which refrigeration is effected by an absorption process that uses heat as the energy source; and (m) air heating and/or cooling products of which the primary function is the purpose of producing or storing perishable materials at specified temperatures by commercial, institutional or industrial facilities and of which space heating and/or space cooling is a secondary function and for which the energy efficiency of the space heating and/or space cooling function is dependent on that of the primary function. Article 2 Definitions For the purposes of this Regulation the following definitions shall apply in addition to the definitions set out in Directive 2009/125/EC: (1) air heating product means a device that: (a) incorporates or provides heat to an air-based heating system; (b) is equipped with one or more heat generators; and (c) may include an air-based heating system for supplying heated air directly into the heated space by means of an air-moving device. A heat generator designed for an air heating product and an air heating product housing designed to be equipped with such a heat generator shall, together, be considered as an air heating product; (2) air-based heating system means the components and/or equipment necessary for the supply of heated air, by means of an air-moving device, either through ducting or directly into the heated space, where the purpose of the system is to attain and maintain the desired indoor temperature of an enclosed space, such as a building or parts thereof, for the thermal comfort of human beings; (3) heat generator means the part of an air heating product that generates useful heat using one or more of the following processes: (a) the combustion of liquid or gaseous fuels; (b) the Joule effect, taking place in the heating elements of an electric resistance heating system; (c) by capturing heat from ambient air, ventilation exhaust air, water or ground heat source(s) and transferring this heat to the air-based heating system using a vapour compression cycle or a sorption cycle; (4) cooling product means a device that: (a) incorporates, or provides chilled air or water to, an air-based cooling system or water-based cooling system; and (b) is equipped with one or more cold generator(s). A cold generator designed for use in a cooling product and a cooling product housing designed to be equipped with such a cold generator shall, together, be considered as a cooling product; (5) air-based cooling system means the components or equipment necessary for the supply of cooled air, by means of an air-moving device, either through ducting or directly into the cooled space, in order to attain and maintain the desired indoor temperature of an enclosed space, such as a building or parts thereof, for the thermal comfort of human beings; (6) water-based cooling system means the components or equipment necessary for the distribution of chilled water and the transfer of heat from indoor spaces to chilled water, where the purpose of the system is to attain and maintain the desired indoor temperature of an enclosed space, such as a building or parts thereof, for the thermal comfort of human beings; (7) cold generator means the part of a cooling product that generates a temperature difference allowing heat to be extracted from the heat source, the indoor space to be cooled, and transferred to a heat sink, such as ambient air, water or ground, using a vapour compression cycle or a sorption cycle; (8) comfort chiller means a cooling product: (a) whose indoor side heat exchanger (evaporator) extracts heat from a water-based cooling system (heat source), designed to operate at leaving chilled water temperatures greater than or equal to + 2 °C; (b) that is equipped with a cold generator; and (c) whose outdoor side heat exchanger (condenser) releases this heat to ambient air, water or ground heat sink(s); (9) fan coil unit means a device that provides forced circulation of indoor air, for the purpose of one or more of heating, cooling, dehumidification and filtering of indoor air, for the thermal comfort of human beings, but which does not include the source of heating or cooling nor an outdoor side heat exchanger. The device may be equipped with minimal ductwork to guide the intake and exit of air, including conditioned air. The product may be designed to be built in or may have an enclosure allowing it be placed in the space to be conditioned. It may include a Joule effect heat generator designed to be used as back-up heater only; (10) high temperature process chiller means a product: (a) integrating at least one compressor, driven or intended to be driven by an electric motor, and at least one evaporator; (b) capable of cooling down and continuously maintaining the temperature of a liquid, in order to provide cooling to a refrigerated appliance or system, the purpose of which is not to provide cooling of a space for the thermal comfort of human beings; (c) that is capable of delivering its rated refrigeration capacity, at an indoor side heat exchanger outlet temperature of 7 °C, at standard rating conditions; (d) that may or may not integrate the condenser, the coolant circuit hardware or other ancillary equipment; (11) rated refrigeration capacity (P) means the refrigeration capacity that the high temperature process chiller is able to reach, when operating at full load and measured at an inlet air temperature of 35 °C for air-cooled high temperature process chillers and at an inlet water temperature of 30 °C for water-cooled high temperature process chillers, expressed in kW; (12) air-cooled high temperature process chiller means a high temperature process chiller, of which the heat transfer medium at the condensing side is air; (13) water-cooled high temperature process chiller means a high temperature process chiller, of which the heat transfer medium at the condensing side is water or brine; (14) biomass fuel means a fuel produced from biomass; (15) biomass means the biodegradable part of products, waste and residues of biological origin from agriculture (including vegetal and animal substances), forestry and related industries including fisheries and aquaculture, and the biodegradable fraction of industrial and municipal waste; (16) solid fuel means a fuel which is solid at normal indoor room temperatures; (17) rated heating capacity (Prated,h ) means the heating capacity of a heat pump, warm air heater or fan coil units when providing space heating at standard rating conditions, expressed in kW; (18) rated cooling capacity (Prated,c ) means the cooling capacity of a comfort chiller and/or air conditioner or fan coil units when providing space cooling at standard rating conditions, expressed in kW; (19) standard rating conditions means the operating conditions of comfort chillers, air conditioners and heat pumps under which they are tested to determine their rated heating capacity, rated cooling capacity, sound power level and/or emissions of nitrogen oxides. For products using internal combustion engines, this is the engine rpm equivalent (Erpmequivalent ); (20) leaving chilled water temperature means the temperature of the water leaving the comfort chiller, expressed in degree Celsius. For the purposes of the Annexes II to V, additional definitions are set out in Annex I. Article 3 Ecodesign requirements and timetable 1. The ecodesign requirements for air heating products, cooling products, fan coil units and high temperature chillers are set out in Annex II. 2. Each ecodesign requirement shall apply in accordance with the following timetable: (a) From 1 January 2018: (i) air heating products shall comply with the requirements set out in point (1)(a) and point (5) of Annex II; (ii) cooling products shall comply with the requirements set out in point (2)(a) and point (5) of Annex II; (iii) high temperature process chillers shall comply with the requirements set out in point (3)(a) and point (5) of Annex II; (iv) fan coil units shall comply with the requirements set out in point (5) of Annex II. (b) From 26 September 2018: (i) air heating products and cooling products shall comply with the requirements set out in point (4)(a) of Annex II. (c) From 1 January 2021: (i) air heating products shall comply with the requirements set out in point (1)(b) of Annex II; (ii) cooling products shall comply with the requirements set out in point (2)(b) of Annex II; (iii) high temperature process chillers shall comply with the requirements set out in point (3)(b) of Annex II; (iv) air heating products shall comply with the requirements set out in point (4)(b) of Annex II. 3. Compliance with ecodesign requirements shall be measured and calculated in accordance with the requirements set out in Annex III. Article 4 Conformity assessment Manufacturers shall be able to choose whether to use, for the conformity assessment procedure referred to in Article 8(2) of Directive 2009/125/EC, either the internal design control set out in Annex IV to that Directive or the management system set out in Annex V to that Directive. Manufacturers shall provide the technical documentation containing the information set out in point 5(c) of Annex II to this Regulation. Article 5 Verification procedure for market surveillance purposes Member States' competent authorities shall apply the verification procedure set out in Annex IV to this Regulation when performing the market surveillance checks referred to in Article 3(2) of Directive 2009/125/EC, to ensure compliance with the requirements set out in Annex II to this Regulation. Article 6 Benchmarks The indicative benchmarks for classifying air heating products, cooling products and high temperature process chillers available on the market at the time of entry into force of this Regulation as best-performing are set out in Annex V to this Regulation. Article 7 Review The Commission shall review this Regulation in the light of technological progress made in connection to air heating products, cooling products and high temperature process chillers. It shall present the results of this review to the Ecodesign Consultation Forum no later than 1 January 2022. The review shall include an assessment of the following aspects: (a) the appropriateness of setting ecodesign requirements covering direct greenhouse gas emissions caused by refrigerants; (b) the appropriateness of setting ecodesign requirements for high temperature process chillers using evaporative condensing and high temperature process chillers using absorption technology; (c) the appropriateness of setting stricter ecodesign requirements for the energy efficiency and emissions of nitrogen oxides of air heating products, cooling products and high temperature process chillers; (d) the appropriateness of setting ecodesign requirements for the noise emissions of air heating products, cooling products, high temperature process chillers and fan coil units; (e) the appropriateness of setting emission requirements on the basis of useful heating or cooling capacity, instead of energy input; (f) the appropriateness of setting ecodesign requirements for combination warm air heaters; (g) the appropriateness of setting energy labelling requirements for domestic air heating products; (h) the appropriateness of setting stricter ecodesign requirements for C2 and C4 warm air heaters; (i) the appropriateness of setting stricter ecodesign requirements for rooftop and ductable air conditioners and heat pumps; (j) the appropriateness of third party certification; and (k) for all products, the value of the tolerances for verification, as mentioned in the verification procedures set out in Annex IV. Article 8 Derogation 1. Until 1 January 2018, Member States may allow the placing on the market and/or putting into service of air heating products, cooling products and high temperature process chillers that comply with their national provisions on seasonal energy efficiency or seasonal energy performance ratio in force at the time of the adoption of this Regulation. 2. Until 26 September 2018, Member States may allow the placing on the market and/or putting into service of air heating products and cooling products that comply with their national provisions on emissions of nitrogen oxides in force at the time of the adoption of this Regulation. Article 9 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 285, 31.10.2009, p. 10. (2) Regulation (EU) No 517/2014 of the European Parliament and of the Council of 16 April 2014 on fluorinated greenhouse gases and repealing Regulation (EC) No 842/2006 (OJ L 150, 20.5.2014, p. 195). (3) Regulation (EU) No 1025/2012 of the European Parliament and of the Council of 25 October 2012 on European standardisation, amending Council Directives 89/686/EEC and 93/15/EEC and Directives 94/9/EC, 94/25/EC, 95/16/EC, 97/23/EC, 98/34/EC, 2004/22/EC, 2007/23/EC, 2009/23/EC and 2009/105/EC of the European Parliament and of the Council and repealing Council Decision 87/95/EEC and Decision No 1673/2006/EC of the European Parliament and of the Council (OJ L 316, 14.11.2012, p. 12). (4) Commission Regulation (EU) 2015/1188 of 28 April 2015 implementing Directive 2009/125/EC of the European Parliament and of the Council with regard to ecodesign requirements for local space heaters (OJ L 193, 21.7.2015, p. 76). (5) Commission Regulation (EU) No 206/2012 of 6 March 2012 implementing Directive 2009/125/EC of the European Parliament and of the Council with regard to ecodesign requirements for air conditioners and comfort fans (OJ L 72, 10.3.2012, p. 7). (6) Commission Regulation (EU) No 813/2013 of 2 August 2013 implementing Directive 2009/125/EC of the European Parliament and of the Council with regard to ecodesign requirements for space heaters and combination heaters (OJ L 239, 6.9.2013, p. 136). (7) Commission Regulation (EU) 2015/1095 of 5 May 2015 implementing Directive 2009/125/EC of the European Parliament and of the Council with regard to ecodesign requirements for professional refrigerated storage cabinets, blast cabinets, condensing units and process chillers (OJ L 177, 8.7.2015, p. 19). (8) Directive 2010/75/EU of the European Parliament and of the Council of 24 November 2010 on industrial emissions (integrated pollution prevention and control) (OJ L 334, 17.12.2010, p. 17). ANNEX I Definitions applicable for Annexes II to V For the purposes of this Regulation in addition to the definitions set out in Directive 2009/125/EC, the following definitions shall apply: Common definitions (1) conversion coefficient (CC) means a coefficient reflecting the estimated 40 % average EU generation efficiency, as established in Annex IV of Directive 2012/27/EU of the European Parliament and of the Council (1); the value of the conversion coefficient shall be CC = 2,5; (2) gross calorific value (GCV) means the total amount of heat released by a unit quantity of fuel when it is burned completely with oxygen and when the products of combustion are returned to ambient temperature; this quantity includes the heat of condensation of any water vapour contained in the fuel and of the water vapour formed by the combustion of any hydrogen contained in the fuel; (3) global warming potential (GWP) means the climatic warming potential of a greenhouse gas relative to that of carbon dioxide (CO2), calculated in terms of the 100-year warming potential of one kilogram of a greenhouse gas related to one kilogram of CO2. GWP values considered are those set out in Annexes I, II and IV to Regulation (EU) No 517/2014. GWP values for mixtures of refrigerants shall be based on the method presented in Annex IV of the Regulation (EU) No 517/2014; (4) air flow rate means the air flow rate in m3/h measured at the air outlet of indoor and/or outdoor units (if applicable) of comfort chillers, air conditioners or heat pumps, and fan coil units at standard rating conditions for cooling, or heating if the product has no cooling function; (5) sound power level (LWA ) means the A-weighted sound power level measured indoors and/or outdoors, at standard rating conditions, and expressed in dB; (6) supplementary heater means a heat generator of the air heating product that generates supplemental heat during conditions where the heating load exceeds the heating capacity of the preferred heat generator; (7) preferred heat generator means the heat generator of the air heating product that has the highest contribution in the total heat supplied over the heating season; (8) seasonal space heating energy efficiency (Ã ·s,h ) means the ratio between the reference annual heating demand pertaining to the heating season covered by an air heating product, and the annual energy consumption for heating, corrected by contributions accounting for temperature control and the electricity consumption of ground water pump(s), where applicable, expressed in %; (9) seasonal space cooling energy efficiency (Ã ·s,c ) means the ratio between the reference annual cooling demand pertaining to the cooling season covered by a cooling product, and the annual energy consumption for cooling, corrected by contributions accounting for temperature control and the electricity consumption of ground water pump(s), where applicable, expressed in %; (10) temperature control means equipment that interfaces with the end-user regarding the values and timing of desired indoor temperature and communicates relevant data, such as actual indoor and/or outdoor temperature(s), to an interface of the air heating or cooling product such as a central processing unit, thus contributing to the regulation of the indoor temperature(s); (11) bin (binj ) means a combination of an outdoor temperature (Tj ) and bin hours (h j), as set out in Annex III, Tables 26, 27 and 28; (12) bin hours (hj ) means the hours per season, expressed in hours per year, at which an outdoor temperature occurs for each bin, as set out in Annex III, Tables 26, 27 and 28; (13) indoor temperature (Tin ) means the dry bulb indoor air temperature, expressed in degrees Celsius; the relative humidity may be indicated by a corresponding wet bulb temperature; (14) outdoor temperature (Tj ) means the dry bulb outdoor air temperature, expressed in degrees Celsius; the relative humidity may be indicated by a corresponding wet bulb temperature; (15) capacity control means the ability of a heat pump, air conditioner, comfort chiller or high temperature process chiller to change its heating or cooling capacity by changing the volumetric flow rate of the refrigerant(s), to be indicated as fixed if the volumetric flow rate cannot be changed, staged if the volumetric flow rate is changed or varied in series of not more than two steps, or variable if the volumetric flow rate is changed or varied in series of three or more steps; (16) degradation coefficient ((Cdh ) for heating mode and (Cdc ) for cooling or refrigeration mode) means the measure of efficiency loss due to cycling of the product; if it is not determined by measurement then the default degradation coefficient shall be 0,25 for an air conditioner or heat pump, or 0,9 for a comfort or high temperature process chiller; (17) nitrogen oxides emissions means the sum of the emissions of nitrogen monoxide and nitrogen dioxide by air heating products or cooling products using gaseous or liquid fuels, and expressed in nitrogen dioxide, established while providing the rated heating capacity, expressed in mg/kWh in terms of GCV. Definitions related to warm air heaters (18) warm air heater means an air heating product that transfers the heat from a heat generator directly to air and incorporates or distributes this heat through an air-based heating system; (19) warm air heater using gaseous/liquid fuels means a warm air heater that uses a heat generator using the combustion of gaseous or liquid fuels; (20) warm air heater using electricity means a warm air heater that uses a heat generator using the Joule effect in resistance heating; (21) B1 warm air heater means a warm air heater using gaseous/liquid fuels specifically designed to be connected to a natural draught flue that evacuates the residues of combustion to the outside of the room containing the B1 warm air heater and for drawing the combustion air directly from the room; a type B1 warm air heater is marketed as a B1 warm air heater only; (22) C2 warm air heater means a warm air heater using gaseous/liquid fuels specifically designed for drawing the combustion air from a common duct system to which more than one appliance is connected and extracting flue gas to the duct system; a type C2 warm air heater is marketed as a C2 warm air heater only; (23) C4 warm air heater means a warm air heater using gaseous/liquid fuels specifically designed for drawing the combustion air from a common duct system to which more than one appliance is connected and extracting flue gas to another pipe of the flue system; a type C4 warm air heater is marketed as a C4 warm air heater only; (24) minimum capacity means the minimum heating capacity of the warm air heater (Pmin ), expressed in kW; (25) useful efficiency at rated heating capacity( Ã ·nom ) means the ratio of the rated heating capacity and the total power input to achieve this heating capacity, expressed in %, whereby the total power input is based on the GCV of the fuel if using gaseous/liquid fuels; (26) useful efficiency at minimum capacity (Ã ·pl ) means the ratio of the minimum capacity and the total power input to achieve this heating capacity, expressed in %, whereby the total power input is based on the GCV of the fuel; (27) seasonal space heating energy efficiency in active mode (Ã ·s,on ) means the seasonal thermal energy efficiency multiplied by the emission efficiency, expressed in %; (28) seasonal thermal energy efficiency (Ã ·s,th ) means the weighted average of the useful efficiency at rated heating capacity, and the useful efficiency at minimum capacity, including consideration of the envelope losses; (29) emission efficiency (Ã ·s,flow ) means a correction applied in the calculation of the seasonal space heating energy efficiency in active mode that takes into account the equivalent air flow of the heated air and the heating capacity; (30) envelope loss factor (Fenv ) means the losses in seasonal space heating energy efficiency due to heat loss of the heat generator to areas outside the space to be heated, expressed in %; (31) auxiliary electricity consumption means the losses in seasonal space heating energy efficiency due to electric power consumption at rated heating capacity (elmax ), at minimum capacity (elmin ) and in standby mode (elsb ), expressed in %; (32) pilot flame losses means the losses in seasonal space heating energy efficiency caused by the ignition burner power consumption, expressed in %; (33) permanent pilot flame power consumption (Pign ) means the power consumption of a burner intended to ignite the main burner and that can only be extinguished by intervention of the user, expressed in W based on the GCV of the fuel; (34) vented flue losses means the losses in seasonal space heating energy efficiency during periods the preferred generator is not active, expressed in %. Definitions of heat pumps, air conditioners and comfort chillers (35) heat pump means an air heating product: (a) of which the outdoor side heat exchanger (evaporator) extracts heat from ambient air, ventilation exhaust air, water, or ground heat sources; (b) which has a heat generator that uses a vapour compression cycle or a sorption cycle; (c) of which the indoor side heat exchanger (condenser) releases this heat to an air-based heating system; (d) which may be equipped with a supplementary heater; (e) which may operate in reverse in which case it functions as an air conditioner; (36) air-to-air heat pump means a heat pump which has a heat generator that uses a vapour compression cycle driven by an electric motor or internal combustion engine and whereby the outdoor side heat exchanger (evaporator) allows heat transfer from ambient air; (37) water/brine-to-air heat pump means a heat pump which has a heat generator that uses a vapour compression cycle driven by an electric motor or internal combustion engine and whereby the outdoor side heat exchanger (evaporator) allows heat transfer from water or brine; (38) rooftop heat pump means an air-to-air heat pump, driven by an electric compressor, of which the evaporator, compressor and condenser are integrated into a single package; (39) sorption cycle heat pump means a heat pump which has a heat generator that uses a sorption cycle relying on external combustion of fuels and/or supply of heat; (40) multi-split heat pump means a heat pump incorporating more than one indoor units, one or more refrigerating circuit, one or more compressors and one or more outdoor units, where the indoor units may or may not be individually controlled; (41) air conditioner means a cooling product that provides space cooling and: (a) of which the indoor side heat exchanger (evaporator) extracts heat from an air-based cooling system (heat source); (b) which has a cold generator that uses a vapour compression cycle or a sorption cycle; (c) of which the outdoor side heat exchanger (condenser) releases this heat to ambient air, water or ground heat sink(s) and which may or may not include heat transfer that is based on evaporation of externally added water; (d) may operate in reverse in which case it functions as a heat pump; (42) air-to-air air conditioner means an air conditioner which has a cold generator that uses a vapour compression cycle driven by an electric motor or internal combustion engine and whereby the outdoor side heat exchanger (condenser) allows heat transfer to air; (43) water/brine-to-air air conditioner means an air conditioner which has a cold generator that uses a vapour compression cycle driven by an electric motor or internal combustion engine and whereby the outdoor side heat exchanger (condenser) allows heat transfer to water or brine; (44) rooftop air conditioner means an air-to-air air conditioner, driven by an electric compressor, of which the evaporator, compressor and condenser are integrated into a single package; (45) multi-split air conditioner means an air conditioner incorporating more than one indoor units, one or more refrigeration circuits, one or more compressors and one or more outdoor units, where the indoor units may or may not be individually controlled; (46) sorption cycle air conditioner means an air conditioner which has a cold generator that uses a sorption cycle relying on external combustion of fuels and/or supply of heat; (47) air-to-water comfort chiller means a comfort chiller that has a cold generator that uses a vapour compression cycle driven by an electric motor or internal combustion engine and whereby the outdoor side heat exchanger (condenser) allows heat transfer to air, including heat transfer that is based on evaporation into this air of externally added water, provided that the device is also able to function without the use of additional water, using air only; (48) water/brine-to-water comfort chiller means a comfort chiller that has a cold generator that uses a vapour compression cycle driven by an electric motor or internal combustion engine and whereby the outdoor side heat exchanger (condenser) allows heat transfer to water or brine, excluding heat transfer that is based on evaporation of externally added water; (49) sorption cycle comfort chiller means a comfort chiller which has a cold generator that uses a sorption cycle relying on external combustion of fuels and/or supply of heat. Definitions related to the calculation method for comfort chillers, air conditioners and heat pumps (50) reference design conditions means the combination of the reference design temperature, the maximum bivalent temperature and the maximum operation limit temperature, as set out in Annex III, Table 24; (51) reference design temperature means the outdoor temperature for either cooling (Tdesign,c ) or heating (Tdesign,h ) as described in Annex III, Table 24, at which the part load ratio is equal to 1 and which varies according to the cooling or heating season, expressed in degrees Celsius; (52) bivalent temperature (Tbiv ) means the outdoor temperature (Tj ) declared by the manufacturer at which the declared heating capacity equals the part load for heating and below which the declared heating capacity has to be supplemented with electric back-up heater capacity in order to meet the part load for heating, expressed in degrees Celsius; (53) operation limit temperature (Tol ) means the outdoor temperature declared by the manufacturer for heating, below which the heat pump will not be able to deliver any heating capacity and the declared heating capacity is equal to zero, expressed in degrees Celsius; (54) part load ratio (pl(Tj )) means the outdoor temperature minus 16 °C, divided by the reference design temperature minus 16 °C, for either space cooling or space heating; (55) season means a set of ambient conditions, designated as either a heating season or a cooling season, describing per bin the combination of outdoor temperatures and bin hours pertaining to that season; (56) part load for heating (Ph(Tj )) means the heating load at a specific outdoor temperature, calculated as the design heating load multiplied by the part load ratio and expressed in kW; (57) part load for cooling (Pc(Tj )) means the cooling load at a specific outdoor temperature, calculated as the design cooling load multiplied by the part load ratio and expressed in kW; (58) seasonal energy efficiency ratio (SEER) is the overall energy efficiency ratio of the air conditioner or comfort chiller, representative for the cooling season, calculated as the reference annual cooling demand divided by the annual energy consumption for cooling; (59) seasonal coefficient of performance (SCOP) is the overall coefficient of performance of a heat pump using electricity, representative of the heating season, calculated as the reference annual heating demand divided by the annual energy consumption for heating; (60) reference annual cooling demand (QC ) means the reference cooling demand to be used as basis for calculation of SEER and calculated as the product of the design cooling load (Pdesign,c ) and the equivalent active mode hours for cooling (HCE), expressed in kWh; (61) reference annual heating demand (QH ) means the reference heating demand, and pertaining to a designated heating season, to be used as basis for calculation of SCOP and calculated as the product of the design heating load (Pdesign,h ) and the equivalent active mode hours for heating (HHE ), expressed in kWh; (62) annual energy consumption for cooling (QCE ) means the energy consumption required to meet the reference annual cooling demand and is calculated as the reference annual cooling demand divided by the active mode seasonal energy efficiency ratio (SEERon ) and the electricity consumption of the unit for thermostat-off, standby, off and crankcase heater mode during the cooling season, expressed in kWh; (63) annual energy consumption for heating (QHE ) means the energy consumption required to meet the reference annual heating demand pertaining to a designated heating season, and is calculated as the reference annual heating demand divided by the active mode seasonal coefficient of performance (SCOPon ) and the electricity consumption of the unit for thermostat-off, standby, off and crankcase heater mode during the heating season expressed in kWh; (64) equivalent active mode hours for cooling (HCE ) means the assumed annual number of hours the unit must provide the design cooling load (Pdesign,c ) in order to satisfy the reference annual cooling demand, expressed in hours; (65) equivalent active mode hours for heating (HHE ) means the assumed annual number of hours a heat pump air heater has to provide the design heating load to satisfy the reference annual heating demand, expressed in hours; (66) active mode seasonal energy efficiency ratio (SEERon ) means the average energy efficiency ratio of the unit in active mode for the cooling function, constructed from part load and bin-specific energy efficiency ratios (EERbin (Tj )) and weighted by the bin hours the bin condition occurs; (67) active mode seasonal coefficient of performance (SCOPon ) means the average coefficient of performance of the heat pump in active mode, for the heating season, constructed from the part load, electric back up heating capacity (where required) and bin-specific coefficients of performance (COPbin (Tj )) and weighted by the bin hours the bin condition occurs; (68) bin-specific coefficient of performance (COPbin (Tj )) means the coefficient of performance of the heat pump for every binj with outdoor temperature (Tj ) in a season, derived from the part load, declared capacity and declared coefficient of performance (COPd (Tj ) and calculated for other bins through inter/extrapolation, when necessary corrected by the applicable degradation coefficient; (69) bin-specific energy efficiency ratio (EERbin (Tj )) means the energy efficiency ratio specific for every binj with outdoor temperature (Tj ) in a season, derived from the part load, declared capacity and declared energy efficiency ratio (EERd (Tj )) and calculated for other bins through inter/extrapolation, when necessary corrected by the applicable degradation coefficient; (70) declared heating capacity (Pdh(Tj )) means the heating capacity of the vapour compression cycle of a heat pump, pertaining to an outdoor temperature (Tj ) and indoor temperature (Tin ), as declared by the manufacturer, expressed in kW; (71) declared cooling capacity (Pdc(Tj )) means the cooling capacity of the vapour compression cycle of the air conditioner or comfort chiller, pertaining to an outdoor temperature (Tj ) and indoor temperature (Tin ), as declared by the manufacturer, expressed in kW; (72) design heating load (Pdesign,h ) means the heating load applied to a heat pump at the reference design temperature, whereby the design heating load (Pdesign,h ) is equal to the part load for heating with outdoor temperature (Tj ) equal to reference design temperature for heating (Tdesign,h ), expressed in kW; (73) design cooling load (Pdesign,c ) means the cooling load applied to a comfort chiller or air conditioner at the reference design conditions, whereby the design cooling load (Pdesign,c ) is equal to declared cooling capacity at outdoor temperature (Tj ) equal to reference design temperature for cooling (Tdesign,c ), expressed in kW (74) declared coefficient of performance (COPd (Tj )) means the coefficient of performance at a limited number of specified bins (j) with outdoor temperature (Tj ); (75) declared energy efficiency ratio (EERd (Tj ) means the energy efficiency ratio at a limited number of specified bins (j) with outdoor temperature (Tj ); (76) electric back-up heating capacity (elbu(Tj )) is the heating capacity of a real or assumed supplementary heater with a COP of 1 that supplements the declared heating capacity (Pdh(Tj )) in order to meet the part load for heating (Ph(Tj )) in case Pdh(Tj ) is less than Ph(Tj ), for the outdoor temperature (Tj ), expressed in kW; (77) capacity ratio means the part load for heating (Ph (Tj )) divided by the declared heating capacity (Pdh (Tj )) or the part load for cooling (Pc (Tj )) divided by the declared cooling capacity (Pdc (Tj )); Operating modes for calculation of seasonal space heating or cooling energy efficiency of air heating products and cooling products (78) active mode means the mode corresponding to the hours with a cooling or heating load of the building and whereby the cooling or heating function of the unit is activated. This condition may involve on/off-cycling of the unit in order to reach or maintain a required indoor air temperature; (79) standby mode means a condition where the warm air heater, comfort chiller, air conditioner or heat pump is connected to the mains power source, depends on energy input from the mains power source to work as intended and provides only the following functions, which may persist for an indefinite time: reactivation function, or reactivation function and only an indication of enabled reactivation function, and/or information or status display; (80) reactivation function means a function facilitating the activation of other modes, including active mode, by remote switch including remote control via network, internal sensor, timer to a condition providing additional functions, including the main function; (81) information or status display is a continuous function providing information or indicating the status of the equipment on a display, including clocks; (82) off mode means a condition in which the comfort chiller, air conditioner or heat pump is connected to the mains power source and is not providing any function. Also considered as off mode are conditions providing only an indication of off mode condition, as well as conditions providing only functionalities intended to ensure electromagnetic compatibility pursuant to Directive 2004/108/EC of the European Parliament and of the Council (2); (83) thermostat-off mode means the condition corresponding to the hours with no cooling or heating load, whereby the cooling or heating function is switched on but the unit is not operational; cycling in active mode is not considered as thermostat-off mode; (84) crankcase heater mode means the condition in which the unit has activated a heating device to avoid the refrigerant migrating to the compressor to limit the refrigerant concentration in oil at compressor start; (85) off mode power consumption (POFF ) means the power consumption of unit in off mode, expressed in kW; (86) thermostat-off mode power consumption (PTO ) means the power consumption of the unit while in thermostat-off mode, expressed in kW; (87) standby mode power consumption (PSB ) means the power consumption of the unit while in standby mode, expressed in kW; (88) crankcase heater mode power consumption (PCK ) means the power consumption of the unit while in crankcase heater mode, expressed in kW; (89) off mode operating hours (HOFF ) means the annual number of hours [hrs/a] the unit is considered to be in off-mode, the value of which depends on the designated season and function; (90) thermostat-off mode operating hours (HTO ) means the annual number of hours (hrs/a) the unit is considered to be in thermostat-off mode, the value of which depends on the designated season and function; (91) standby mode operating hours (HSB ) means the annual number of hours [hrs/a] the unit is considered to be in standby mode, the value of which depends on the designated season and function; (92) crankcase heater mode operating hours (HCK ) means the annual number of hours (hrs/a) the unit is considered to be in crankcase heater operation mode, the value of which depends on the designated season and function. Definitions related to the calculation method for air conditioners, comfort chillers and heat pumps using fuels (93) seasonal primary energy ratio in cooling mode (SPERc ) means the overall energy efficiency ratio of the air conditioner or comfort chiller using fuels, representative for the cooling season; (94) seasonal gas utilisation efficiency in cooling mode (SGUEc ) means the gas utilisation efficiency for the whole cooling season; (95) gas utilisation efficiency at partial load means the gas utilisation efficiency when cooling (GUEc,bin ) or heating (GUEh,bin ) at outdoor temperature Tj; (96) gas utilisation efficiency at declared capacity means the gas utilisation efficiency when cooling (GUEcDC ) or heating (GUEhDC ) at declared capacity conditions as defined in Annex III, Table 21, and corrected for possible cycling behaviour of the unit, in case the effective cooling capacity (QEc ) exceeds the cooling load (Pc (Tj )) or the effective heating capacity (QEh ) exceeds the heating load (Ph (Tj )); (97) effective cooling capacity (QEc ) means the measured cooling capacity corrected for the heat from the device (pump(s) or fan(s)) responsible for circulating the heat transfer medium through the indoor side heat exchanger, expressed in kW; (98) effective heat recovery capacity means the measured heat recovery capacity corrected for the heat from the device (pump(s)) of the heat recovery circuit for cooling (QEhr,c ) or heating (QEhr,h ), expressed in kW; (99) measured heat input for cooling (Qgmc ) means the measured fuel input at part load conditions as defined in Annex III, Table 21, expressed in kW; (100) seasonal auxiliary energy factor in cooling mode (SAEFc ) means the auxiliary energy efficiency for the cooling season, including the contribution of thermostat-off mode, standby mode, off mode and crankcase heater mode power modes; (101) reference annual cooling demand (QC ) means the annual cooling demand, calculated as the design cooling load (Pdesign,c ) multiplied by the equivalent active mode hours for cooling (HCE ); (102) seasonal auxiliary energy factor in cooling mode in active mode (SAEFc,on ) means the auxiliary energy efficiency for the cooling season, excluding the contribution of thermostat-off mode, standby mode, off mode and crankcase heater mode power modes; (103) auxiliary energy factor in cooling mode at partial load (AEFc,bin ) means the auxiliary energy efficiency when cooling at outdoor temperature (Tj ); (104) electric power input in cooling mode (PEc ) means the effective cooling electrical power input, in kW; (105) seasonal primary energy ratio in heating mode (SPERh ) means the overall energy efficiency ratio of the heat pump using fuels, representative for the heating season; (106) seasonal gas utilisation efficiency in heating mode (SGUEh ) means the gas utilisation efficiency for the heating season; (107) effective heating capacity (QEh ) means the measured heating capacity corrected for the heat from the device (pump(s) or fan(s)) responsible for circulating the heat transfer medium through the indoor side heat exchanger, expressed in kW; (108) measured heat input for heating (Qgmh ) means the measured fuel input at part load conditions as defined in Annex III Table 21, expressed in kW; (109) seasonal auxiliary energy factor in heating mode (SAEFh ) means the auxiliary energy efficiency for the heating season, including the contribution of thermostat-off mode, standby mode, off mode and crankcase heater mode power modes; (110) reference annual heating demand (QH ) means the annual heating demand, calculated as the design heating load multiplied by the annual equivalent active mode hours for heating (HHE ); (111) seasonal auxiliary energy factor in heating mode in active mode (SAEFh,on ) means the auxiliary energy efficiency for the heating season, excluding the contribution of thermostat-off mode, standby mode, off mode and crankcase heater mode power modes; (112) auxiliary energy factor in heating mode at partial load (AEFh,bin ) means the auxiliary energy efficiency when heating at outdoor temperature Tj; (113) auxiliary energy factor at declared capacity means the auxiliary energy factor when cooling (AEFc,dc ) or heating (AEFh,dc ) at part load conditions as defined in Annex III, Table 21, and corrected for possible cycling behaviour of the unit, in case the effective cooling capacity (QEc ) exceeds the cooling load (Pc (Tj )) or the effective heating capacity (QEh ) exceeds the heating load (Ph (Tj )); (114) electric power input in heating mode (PEh ) means the effective heating electrical power input, in kW; (115) NOx emissions of heat pumps, comfort chillers and air conditioners with an internal combustion engine means the emissions of the sum of nitrogen monoxide and nitrogen dioxide emissions, of heat pumps, comfort chillers and air conditioners with an internal combustion engine, measured at standard rating conditions, using engine rpm equivalent, expressed in mg nitrogen dioxide per kWh fuel input in terms of GCV; (116) engine rpm equivalent (Erpmequivalent ) means the revolutions per minute of the internal combustion engine calculated on the basis of an engine rpm at 70, 60, 40 and 20 % part load ratios for heating (or cooling if no heating function is offered) and weighing factors of 0,15, 0,25, 0,30 and 0,30 respectively. Definitions related to high temperature process chillers (117) rated power input (DA ) means the electrical power input which is needed by the high temperature process chiller (including the compressor, the condenser fan(s) or pumps(s), the evaporator pump(s) and possible auxiliaries) to reach the rated refrigeration capacity, expressed in kW to two decimal places; (118) rated energy efficiency ratio (EERA ) means the rated refrigeration capacity, expressed in kW divided by the rated power input, expressed in kW, expressed to two decimal places; (119) seasonal energy performance ratio (SEPR) is the efficiency ratio of a high temperature process chiller at standard rating conditions, representative of the variations in load and ambient temperature throughout the year, and calculated as the ratio between the annual refrigeration demand and the annual electricity consumption; (120) annual refrigeration demand means the sum of each bin-specific refrigeration load multiplied by the corresponding number of bin hours; (121) refrigeration load means the rated refrigeration capacity multiplied by the part load ratio of high temperature process chillers, expressed in kW to two decimal places; (122) part load (PC (Tj )) means the refrigeration load at a specific ambient temperature (Tj ), calculated as the full load multiplied by the part load ratio of high temperature process chillers corresponding to the same ambient temperature Tj and expressed in kW at two decimal places; (123) part load ratio of high temperature process chillers (PR (Tj )) means: (a) for high temperature process chillers using air-cooled condensing, the ambient temperature Tj minus 5 °C divided by the reference ambient temperature minus 5 °C multiplied by 0,2 and added to 0,8. For ambient temperatures higher than the reference ambient temperature, the part load ratio of high temperature process chillers shall be 1. For ambient temperatures lower than 5 °C, the part load ratio of high temperature process chillers shall be 0,8; (b) for high temperature process chillers using water-cooled condensing, the water inlet temperature (water inlet to condenser) minus 9 °C divided by the reference ambient temperature of the water inlet to condenser (30 °C) minus 9 °C, and multiplied by 0,2 and added to 0,8. For ambient temperatures (water inlet to condenser) higher than the reference ambient temperature, the part load ratio of high temperature process chillers shall be 1. For ambient temperatures lower than 9 °C (water inlet to condenser), the part load ratio of high temperature process chillers shall be 0,8; (c) which is expressed as a percentage to one decimal place; (124) annual electricity consumption is calculated as the sum of the ratios between each bin-specific cooling demand and the corresponding bin-specific energy efficiency ratio, multiplied by the corresponding number of bin hours; (125) ambient temperature means: (a) for high temperature process chillers using air-cooled condensing, the air dry bulb temperature, expressed in degrees Celsius; (b) for high temperature process chillers using water-cooled condensing, the water inlet temperature at the condenser, expressed in degrees Celsius; (126) reference ambient temperature means the ambient temperature, expressed in degrees Celsius, at which the part load ratio of high temperature process chillers is equal to 1. It shall be set at 35 °C. For air-cooled high temperature process chillers, the air inlet temperature to the condenser is defined as 35 °C while for water-cooled high temperature process chillers the water inlet temperature to the condenser is defined as 30 °C with 35 °C outdoor air temperature to the condenser; (127) energy efficiency ratio at part load (EERPL (Tj )) means the energy efficiency ratio for every bin in the year, derived from the declared energy efficiency ratio (EERDC ) for specified bins and calculated for other bins by linear interpolation; (128) declared refrigeration demand means the refrigeration load at specified bin conditions, and calculated as the rated refrigeration capacity multiplied by the corresponding part load ratio of high temperature process chillers; (129) 'declared energy efficiency ratio (EERDC ) means the energy efficiency ratio of the high temperature process chiller at a specific rating point, corrected where necessary by the degradation coefficient if the minimum declared refrigeration capacity exceeds the refrigeration load or interpolated if the nearest declared refrigeration capacities lie above and below the refrigeration load; (130) declared power input means the electrical power input needed by the high temperature process chiller to meet the declared refrigeration capacity at a specific rating point; (131) declared refrigeration capacity means the refrigeration capacity delivered by the high temperature process chiller to meet the declared refrigeration demand at a specific rating point. Definitions related to fan coil units (132) total electric power input (Pelec ) means the total electric power absorbed by the unit, including fan(s) and auxiliary devices. (1) Directive 2012/27/EU of the European Parliament and of the Council of 25 October 2012 on energy efficiency, amending Directives 2009/125/EC and 2010/30/EU and repealing Directives 2004/8/EC and 2006/32/EC (OJ L 315, 14.11.2012, p. 1). (2) Directive 2004/108/EC of the European Parliament and of the Council of 15 December 2004 on the approximation of the laws of the Member States relating to electromagnetic compatibility and repealing Directive 89/336/EEC (OJ L 390, 31.12.2004, p. 24). ANNEX II Ecodesign requirements 1. Seasonal space heating energy efficiency of air heating products: (a) From 1 January 2018, the seasonal space heating energy efficiency of air heating products shall not fall below the values in Table 1: Table 1 First tier minimum seasonal space heating energy efficiency of air heating products, expressed in % Ã ·s,h (*1) Warm air heaters using fuels except B1 warm air heaters with a rated heat output below 10 kW and except C2 and C4 warm air heaters with a rated heat output below 15 kW 72 B1 warm air heaters with a rated heat output below 10 kW and C2 and C4 warm air heaters with a rated heat output below 15 kW 68 Warm air heaters using electricity 30 Air-to-air heat pumps, driven by an electric motor, except rooftop heat pumps 133 Rooftop heat pumps 115 Air-to-air heat pumps, driven by an internal combustion engine 120 For multi-split heat pumps, the manufacturer shall establish conformity with this regulation based on measurements and calculations according to Annex III. For each model of outdoor side unit, a list of recommended combinations with compatible indoor side units shall be included in the technical documentation. The declaration of conformity shall then apply to all combinations mentioned in this list. The list of recommended combinations shall be made available prior to the purchase/lease/hire of an outdoor side unit. (b) From 1 January 2021, the seasonal space heating energy efficiency of air heating products shall not fall below the values in Table 2: Table 2 Second tier minimum seasonal space heating energy efficiency of air heating products, expressed in % Ã ·s,h (*2) Warm air heaters using fuels except B1 warm air heaters with a rated heat output below 10 kW and except C2 and C4 warm air heaters with a rated heat output below 15 kW 78 Warm air heaters using electricity 31 Air-to-air heat pumps, driven by an electric motor, except rooftop heat pumps 137 Rooftop heat pumps 125 Air-to-air heat pumps, driven by an internal combustion engine 130 For multi-split heat pumps the manufacturer shall establish conformity with this regulation based on measurements and calculations according to Annex III. For each model of outdoor side unit, a list of recommended combinations with compatible indoor side units shall be included in the technical documentation. The declaration of conformity shall then apply to all combinations mentioned in this list. The list of recommended combinations shall be made available prior to the purchase/lease/hire of an outdoor side unit. 2. Seasonal space cooling energy efficiency of cooling products: (a) From 1 January 2018, the seasonal space cooling energy efficiency of cooling products shall not fall below the values in Table 3: Table 3 First tier minimum seasonal space cooling energy efficiency of cooling products, expressed in % Ã ·s,c (*3) Air-to-water chillers with rated cooling capacity < 400 kW, when driven by an electric motor 149 Air-to-water chillers with rated cooling capacity  ¥ 400 kW when driven by an electric motor 161 Water/brine to-water chillers with rated cooling capacity < 400 kW when driven by an electric motor 196 Water/brine to-water chillers with  ¥ 400 kW rated cooling capacity < 1 500 kW when driven by an electric motor 227 Water/brine to-water chillers with rated cooling capacity  ¥ 1 500 kW when driven by an electric motor 245 Air-to-water comfort chillers, when driven by an internal combustion engine 144 Air-to-air air conditioners, driven by an electric motor, except rooftop air conditioners 181 Rooftop air conditioners 117 Air-to-air air conditioners, driven by an internal combustion engine 157 For multi-split air conditioners the manufacturer shall establish conformity with this regulation based on measurements and calculations according to Annex III. For each model of outdoor side unit, a list of recommended combinations with compatible indoor side units shall be included in the technical documentation. The declaration of conformity shall then apply to all combinations mentioned in this list. The list of recommended combinations shall be made available prior to the purchase/lease/hire of an outdoor side unit. (b) From 1 January 2021, the seasonal space cooling energy efficiency of cooling products shall not fall below the values in Table 4: Table 4 Second tier minimum seasonal space cooling energy efficiency of cooling products, expressed in % Ã ·s,c (*4) Air-to-water chillers with rated cooling capacity < 400 kW, when driven by an electric motor 161 Air-to-water chillers with rated cooling capacity  ¥ 400 kW when driven by an electric motor 179 Water/brine to-water chillers with rated cooling capacity < 400 kW when driven by an electric motor 200 Water/brine to-water chillers with  ¥ 400 kW rated cooling capacity < 1 500 kW when driven by an electric motor 252 Water/brine to-water chillers with rated cooling capacity  ¥ 1 500 kW when driven by an electric motor 272 Air-to-water chillers with rated cooling capacity  ¥ 400 kW, when driven by an internal combustion engine 154 Air-to-air air conditioners, driven by an electric motor, except rooftop air conditioners 189 Rooftop air conditioners 138 Air-to-air air conditioners, driven by an internal combustion engine 167 For multi-split air conditioners the manufacturer shall establish conformity with this regulation based on measurements and calculations according to Annex III. For each model of outdoor side unit, a list of recommended combinations with compatible indoor side units shall be included in the technical documentation. The declaration of conformity shall then apply to all combinations mentioned in this list. The list of recommended combinations shall be made available prior to the purchase/lease/hire of an outdoor side unit. 3. Seasonal energy performance ratio of high temperature process chillers: (a) From 1 January 2018, the seasonal energy performance ratio of high temperature process chillers shall not fall below the values in Table 5: Table 5 First tier seasonal energy performance ratio of high temperature process chillers Heat transfer medium at the condensing side Rated refrigeration capacity Minimum SEPR (*5) value Air PA < 400 kW 4,5 PA  ¥ 400 kW 5,0 Water PA < 400 kW 6,5 400 kW  ¤ PA < 1 500 kW 7,5 PA  ¥ 1 500 kW 8,0 (b) From 1 January 2021, the seasonal energy performance ratio of high temperature process chillers shall not fall below the values in Table 6: Table 6 Second tier seasonal energy performance ratio of high temperature process chillers Heat transfer medium at the condensing side Rated refrigeration capacity Minimum SEPR (*6) value Air PA < 400 kW 5,0 PA  ¥ 400 kW 5,5 Water PA < 400 kW 7,0 400 kW  ¤ PA < 1 500 kW 8,0 PA  ¥ 1 500 kW 8,5 4. Emissions of nitrogen oxides: (a) From 26 September 2018, the emissions of nitrogen oxides, expressed in nitrogen dioxide, of warm air heaters, heat pumps, comfort chillers and air conditioners shall not exceed values in Table 7: Table 7 First tier maximum nitrogen oxides emissions, expressed in mg/kWh fuel input in terms of GCV Warm air heaters using gaseous fuels 100 Warm air heaters using liquid fuels 180 Heat pumps, comfort chillers and air conditioners, equipped with external combustion engines using gaseous fuels 70 Heat pumps, comfort chillers and air conditioners, equipped with external combustion engines using liquid fuels 120 Heat pumps, comfort chillers and air conditioners, equipped with internal combustion engines using gaseous fuels 240 Heat pumps, comfort chillers and air conditioners, equipped with internal combustion engines using liquid fuels 420 (b) From 1 January 2021, the emissions of nitrogen oxides, expressed in nitrogen dioxide, of warm air heaters shall not exceed values in Table 8: Table 8 Second tier maximum nitrogen oxides emissions, expressed in mg/kWh fuel input in terms of GCV Warm air heaters using gaseous fuels 70 Warm air heaters using liquid fuels 150 5. Product information: (a) From 1 January 2018, the instruction manuals for installers and end-users, and free access websites of manufacturers, their authorised representatives and importers shall provide the following product information: (1) for warm air heaters, the information set out in Table 9 of this Annex, measured and calculated in accordance with Annex III; (2) for comfort chillers, the information set out in Table 10 of this Annex, measured and calculated in accordance with Annex III; (3) for air-to-air air conditioners, the information set out in Table 11 of this Annex, measured and calculated in accordance with Annex III; (4) for water/brine-to-air air conditioners, the information set out in Table 12 of this Annex, measured and calculated in accordance with Annex III; (5) for fan coil units, the information set out in Table 13 of this Annex, measured and calculated in accordance with Annex III; (6) for heat pumps, the information set out in Table 14 of this Annex, measured and calculated in accordance with Annex III; (7) for high temperature process chillers, the information set out in Table 15 of this Annex, measured and calculated in accordance with Annex III; (8) any specific precautions that must be taken when the product is assembled, installed or maintained; (9) for heat generators or cold generators designed for air heating or cooling products, and air heating or cooling product housings to be equipped with such heat or cold generators, their characteristics, the requirements for assembly, to ensure compliance with the ecodesign requirements for air heating or cooling products and, where appropriate, the list of combinations recommended by the manufacturer; (10) for multi-split heat pumps and multi-split air conditioners, a list of appropriate indoor units; (11) for B1, C2 and C4 warm air heaters the following standard text: This warm air heater is intended to be connected only to a flue shared between multiple dwellings in existing buildings. Due to a lower efficiency, any other use of this warm air heater shall be avoided and would result in higher energy consumption and higher operating costs. (b) From 1 January 2018, the instruction manuals for installers and end-users, and a part for professionals of the free-access websites of manufacturers, their authorised representatives and importers shall provide the following product information: (1) information relevant for disassembly, recycling and/or disposal at end-of-life. (c) The technical documentation for the purposes of conformity assessment pursuant to Article 4 shall contain the following elements: (1) the elements specified in point (a); (2) where the information relating to a specific model has been obtained by calculation on the basis of design, and/or extrapolation from other combinations, the technical documentation shall include details of such calculations and/or extrapolations, and of tests undertaken to verify the accuracy of the calculations undertaken, including details of the mathematical model for calculating performance of such combinations, and of measurements taken to verify this model, and a list of any other models where the information included in the technical documentation was obtained on the same basis. (d) The manufacturer, their authorised representatives and importers of comfort chillers, air-to-air and water/brine-to-air air conditioners, heat pumps and high temperature process chillers shall provide laboratories performing market surveillance checks, upon request, the necessary information on the setting of the unit, as applied for the establishment of declared capacities, SEER/EER, SCOP/COP, SEPR/COP values, where applicable, and provide contact information for obtaining such information. Table 9 Information requirements for warm air heaters Model(s): Information to identify the model(s) to which the information relates: B1 warm air heater: [yes/no] C2 warm air heater: [yes/no] C4 warm air heater: [yes/no] Type of fuel: [gas/liquid/electricity] Item Symbol Value Unit Item Symbol Value Unit Capacity Useful efficiency Rated heating capacity Pated,h x,x kW Useful efficiency at rated heating capacity (*7) Ã ·nom x,x % Minimum capacity Pmin x,x kW Useful efficiency at minimum capacity (*7) Ã ·pl x,x % Electric power consumption (*7) Other items At rated heating capacity elmax x,xxx kW Envelope loss factor Fenv x,x % At minimal capacity elmin x,xxx kW Ignition burner power consumption (*7) Pign x,x kW In standby mode elsb x,xxx kW Emissions of nitrogen oxides (*7) (*8) NOx x mg/kWh input energy (GCV) Emission efficiency Ã ·s,flow x,x % Seasonal space heating energy efficiency Ã ·s,h x,x % Contact details Name and address of the manufacturer or of its authorised representative. Table 10 Information requirements for comfort chillers Model(s): Information to identify the model(s) to which the information relates: Outdoor side heat exchanger of chiller: [select which: air or water/brine] Indoor side heat exchanger chiller: [default: water] Type: compressor driven vapour compression or sorption process If applicable: driver of compressor: [electric motor or fuel driven, gaseous or liquid fuel, internal or external combustion engine] Item Symbol Value Unit Item Symbol Value Unit Rated cooling capacity Prated,c x,x kW Seasonal space cooling energy efficiency Ã ·s,c x,x % Declared cooling capacity for part load at given outdoor temperatures Tj Declared energy efficiency ratio or gas utilisation efficiency/auxiliary energy factor for part load at given outdoor temperatures Tj Tj = + 35 °C Pdc x,x kW Tj = + 35 °C EERd or GUEc,bin/AEFc,bin x,x % Tj = + 30 °C Pdc x,x kW Tj = + 30 °C EERd or GUEc,bin/AEFc,bin x,x % Tj = + 25 °C Pdc x,x kW Tj = + 25 °C EERd or GUEc,bin/AEFc,bin x,x % Tj = + 20 °C Pdc x,x kW Tj = + 20 °C EERd or GUEc,bin/AEFc,bin x,x % Degradation co-efficient for chillers (*9) Cdc x,x  Power consumption in modes other than active mode Off mode POFF x,xxx kW Crankcase heater mode PCK x,xxx kW Thermostat-off mode PTO x,xxx kW Standby mode PSB x,xxx kW Other items Capacity control fixed/staged/variable For air-to-water comfort chillers: air flow rate, outdoor measured  x m3/h Sound power level, outdoor LWA x,x/x,x dB For water/brine-to-water chillers: Rated brine or water flow rate, outdoor side heat exchanger  x m3/h Emissions of nitrogen oxides (if applicable) NOx (*10) x mg/kWh input GCV GWP of the refrigerant kg CO2 eq (100 years) Standard rating conditions used: [low temperature application/medium temperature application] Contact details Name and address of the manufacturer or of its authorised representative. Table 11 Information requirements for air-to-air air conditioners Model(s): Information to identify the model(s) to which the information relates: Outdoor side heat exchanger of air conditioner: [default: air] Indoor side heat exchanger of air conditioner: [default: air] Type: compressor driven vapour compression or sorption process If applicable: driver of compressor: [electric motor or fuel driven, gaseous or liquid fuel, internal or external combustion engine] Item Symbol Value Unit Item Symbol Value Unit Rated cooling capacity Prated,c x,x kW Seasonal space cooling energy efficiency Ã ·s,c x,x % Declared cooling capacity for part load at given outdoor temperatures Tj and indoor 27 °/19 °C (dry/wet bulb) Declared energy efficiency ratio or gas utilisation efficiency/auxiliary energy factor for part load at given outdoor temperatures Tj Tj = + 35 °C Pdc x,x kW Tj = + 35 °C EERd or GUEc,bin/AEFc,bin x,x % Tj = + 30 °C Pdc x,x kW Tj = + 30 °C EERd or GUEc,bin/AEFc,bin x,x % Tj = + 25 °C Pdc x,x kW Tj = + 25 °C EERd or GUEc,bin/AEFc,bin x,x % Tj = + 20 °C Pdc x,x kW Tj = + 20 °C EERd or GUEc,bin/AEFc,bin x,x % Degradation co-efficient for air conditioners (*11) Cdc x,x  Power consumption in modes other than active mode Off mode POFF x,xxx kW Crankcase heater mode PCK x,xxx kW Thermostat-off mode PTO x,xxx kW Standby mode PSB x,xxx kW Other items Capacity control fixed/staged/variable For air-to-air air conditioner: air flow rate, outdoor measured  x m3/h Sound power level, outdoor LWA x,x/x,x dB If engine driven: Emissions of nitrogen oxides NOx (*12) x mg/kWh fuel input GCV GWP of the refrigerant kg CO2 eq (100 years) Contact details Name and address of the manufacturer or of its authorised representative. Table 12 Information requirements for water/brine-to-air air conditioners Model(s): Information to identify the model(s) to which the information relates: Outdoor side heat exchanger of air conditioner: [default: water/brine] Indoor side heat exchanger of air conditioner: [default: air] Type: compressor driven vapour compression or sorption process If applicable: driver of compressor: [electric motor or fuel driven, gaseous or liquid fuel, internal or external combustion engine] Item Symbol Value Unit Item Symbol Value Unit Rated cooling capacity Prated,c x,x kW Seasonal space cooling energy efficiency Ã ·s,c x,x % Declared cooling capacity for part load at given outdoor temperatures Tj and indoor 27 °/19 °C (dry/wet bulb) Declared energy efficiency ratio or gas utilisation efficiency/auxiliary energy factor for part load at given outdoor temperatures Tj Outdoor temperature Tj cooling tower (inlet/outlet) ground coupled Tj = + 35 °C 30/35 10/15 Pdc x,x kW Tj = + 35 °C EERd or GUEc,bin/AEFc,bin x,x % Tj = + 30 °C 26/* 10/* Pdc x,x kW Tj = + 30 °C EERd or GUEc,bin/AEFc,bin x,x % Tj = + 25 °C 22/* 10/* Pdc x,x kW Tj = + 25 °C EERd or GUEc,bin/AEFc,bin x,x % Tj = + 20 °C 18/* 10/* Pdc x,x kW Tj = + 20 °C EERd or GUEc,bin/AEFc,bin x,x % Degradation co-efficient for air conditioners (**) Cdc x,x  Power consumption in modes other than active mode Off mode POFF x,xxx kW Crankcase heater mode PCK x,xxx kW Thermostat-off mode PTO x,xxx kW Standby mode PSB x,xxx kW Other items Capacity control fixed/staged/variable Sound power level, outdoor LWA x,x/x,x dB For water/brine-to-air air conditioners: Rated brine or water flow rate, outdoor side heat exchanger  x m3/h If engine driven Emissions of nitrogen oxides (if applicable) NOx (***) x mg/kWh fuel input GCV GWP of the refrigerant kg CO2 eq (100 years) Contact details Name and address of the manufacturer or of its authorised representative. Table 13 Information requirements for fan coil units Information to identify the model(s) to which the information relates: Item Symbol Value Unit Item Symbol Value Unit Cooling capacity (sensible) Prated,c x,x kW Total electric power input Pelec x,xxx kW Cooling capacity (latent) Prated,c x,x kW Sound power level (per speed setting, if applicable) LWA x,x/etc. dB Heating capacity Prated,h x,x kW Contact details Name and address of the manufacturer or of its authorised representative. Table 14 Information requirements for heat pumps Information to identify the model(s) to which the information relates: Outdoor side heat exchanger of heat pump: [select which: air/water/brine] Indoor side heat exchanger of heat pump: [select which: air/water/brine] Indication if the heater is equipped with a supplementary heater: yes/no If applicable: driver of compressor: [electric motor or fuel driven, gaseous or liquid fuel, internal or external combustion engine] Parameters shall be declared for the average heating season, parameters for the warmer and colder heating seasons are optional. Item Symbol Value Unit Item Symbol Value Unit Rated heating capacity Prated,h x,x kW Seasonal space heating energy efficiency Ã ·s,h x,x % Declared heating capacity for part load at indoor temperature 20 °C and outdoor temperature Tj Declared coefficient of performance or gas utilisation efficiency/auxiliary energy factor for part load at given outdoor temperatures Tj Tj =  7 °C Pdh x,x kW Tj =  7 °C COPd or GUEh,bin/AEFh,bin x,x % Tj = + 2 °C Pdh x,x kW Tj = + 2 °C COPd or GUEh,bin/AEFh,bin x,x % Tj = + 7 °C Pdh x,x kW T j = + 7 °C COPd or GUEh,bin/AEFh,bin x,x % Tj = + 12 °C Pdh x,x kW Tj = + 12 °C COPd or GUEh,bin/AEFh,bin x,x % Tbiv = bivalent temperature Pdh x,x kW Tbiv = bivalent temperature COPd or GUEh,bin/AEFh,bin x,x % TOL = operation limit Pdh x,x kW TOL = operation limit COPd or GUEh,bin/AEFh,bin x,x % For air-to-water heat pumps: Tj =  15 °C (if TOL <  20 °C) Pdh x,x kW For water-to-air heat pumps: Tj =  15 °C (if TOL <  20 °C) COPd or GUEh,bin/AEFh,bin x,x % Bivalent temperature Tbiv x °C For water-to-air heat pumps: Operation limit temperature Tol x °C Degradation co-efficient heat pumps (**) Cdh x,x  Power consumption in modes other than active mode Supplementary heater Off mode POFF x,xxx kW Back-up heating capacity (*) elbu x,x kW Thermostat-off mode PTO x,xxx kW Type of energy input Crankcase heater mode PCK x,xxx kW Standby mode PSB x,xxx kW Other items Capacity control fixed/staged/variable For air-to-air heat pumps: air flow rate, outdoor measured  x m3/h Sound power level, indoor/outdoor measured LWA x,x/x,x dB For water/brine-to-air heat pumps: Rated brine or water flow rate, outdoor side heat exchanger  x m3/h Emissions of nitrogen oxides (if applicable) NOx (***) x mg/kWh fuel input GCV GWP of the refrigerant kg CO2 eq (100 years) Contact details Name and address of the manufacturer or of its authorised representative. (*) Table 15 Information requirements for high temperature process chillers Information to identify the model(s) to which the information relates: Type of condensing: [air-cooled/water-cooled] Refrigerant fluid(s): [information identifying the refrigerant fluid(s) intended to be used with the process chiller] Item Symbol Value Unit Operating temperature t 7 °C Seasonal energy performance ratio SEPR x,xx [-] Annual electricity consumption Q x kWh/a Parameters at full load and reference ambient temperature at rating point A (*14) Rated refrigeration capacity PA x,xx kW Rated power input DA x,xx kW Rated energy efficiency ratio EERDC,A x,xx [-] Parameters at rating point B Declared refrigeration capacity PB x,xx kW Declared power input DB x,xx kW Declared energy efficiency ratio EERDC,B x,xx [-] Parameters at rating point C Declared refrigeration capacity PC x,xx kW Declared power input DC x,xx kW Declared energy efficiency ratio EERDC,C x,xx [-] Parameters at rating point D Declared refrigeration capacity PD x,xx kW Declared power input DD x,xx kW Declared energy efficiency ratio EERDC,D x,xx [-] Other items Capacity control fixed/staged (*14)/variable Degradation co-efficient chillers (*13) Cdc x,xx [-] GWP of the refrigerant kg CO2 eq (100 years) Contact details Name and address of the manufacturer or of its authorised representative. (*1) To be declared in the relevant tables in this Annex and in the technical documentation rounded to one decimal place. (*2) To be declared in the relevant tables in this Annex and in the technical documentation rounded to one decimal place. (*3) To be declared in the relevant tables in this Annex and in the technical documentation rounded to one decimal place. (*4) To be declared in the relevant tables in this Annex and in the technical documentation rounded to one decimal place. (*5) To be declared in the relevant tables in this Annex and in the technical documentation rounded to two decimal places. (*6) To be declared in the relevant tables in this Annex and in the technical documentation rounded to two decimal places. (*7) Not required for electric warm air heaters. (*8) From 26 September 2018. (*9) If Cdc is not determined by measurement then the default degradation coefficient of chillers shall be 0,9. (*10) From 26 September 2018. (*11) If Cdc is not determined by measurement then the default degradation coefficient air conditioners shall be 0,25. (*12) From 26 September 2018. Where information relates to multi-split air conditioners, the test result and performance data may be obtained on the basis of the performance of the outdoor unit, with a combination of indoor unit(s) recommended by the manufacturer or importer. (**) If Cdc is not determined by measurement then the default degradation coefficient air conditioners shall be 0,25. (***) From 26 September 2018. Where information relates to multi-split air conditioners, the test result and performance data may be obtained on the basis of the performance of the outdoor unit, with a combination of indoor unit(s) recommended by the manufacturer or importer. (**) If Cdh is not determined by measurement then the default degradation coefficient of heat pumps shall be 0,25. (***) From 26 September 2018. Where information relates to multi-split heat pumps, the test result and performance data may be obtained on the basis of the performance of the outdoor unit, with a combination of indoor unit(s) recommended by the manufacturer or importer. (*13) If Cdc is not determined by measurement then the default degradation coefficient chillers shall be 0,9. (*14) For staged capacity units, two values divided by a slash (/) will be declared in each box in the section referring to refrigeration capacity and EER ANNEX III Measurement and calculation 1. For the purposes of compliance and verification of compliance with the requirements of this Regulation, measurements and calculations shall be made using harmonised standards the reference numbers of which have been published for this purpose in the Official Journal of the European Union, or other reliable, accurate and reproducible method, which takes into account the generally recognised state-of-the-art methods. They shall fulfil the conditions and technical parameters set out in points 2 to 8. 2. General conditions for measurements and calculations: (a) For the purposes of the calculations set out in points 3 to 8, consumption of electricity shall be multiplied by the conversion coefficient CC of 2,5; (b) Emissions of nitrogen oxides shall be measured as sum of nitrogen monoxide and nitrogen dioxide, and expressed in nitrogen dioxide equivalents; (c) For heat pumps equipped with supplementary heaters, the measurement and calculation of rated heating capacity, seasonal space heating energy efficiency, sound power level and emissions of nitrogen oxides shall take account of the supplementary heater; (d) A heat generator designed for an air heating product, or a housing to be equipped with such a generator shall be tested with an appropriate housing or generator, respectively; (e) A cold generator designed for a cooling product, or a housing to be equipped with such a generator shall be tested with an appropriate housing or generator, respectively. 3. Seasonal space heating energy efficiency of warm air heaters: (a) The seasonal space heating energy efficiency Ã ·s,h shall be calculated as the seasonal space heating energy efficiency in active mode Ã ·s,on which includes consideration of the seasonal thermal energy efficiency Ã ·s,th , the envelope loss factor Fenv and the emission efficiency Ã ·s,flow , corrected by contributions accounting for heat output control, auxiliary electricity consumption, vented flue losses and ignition burner power consumption Pign (if applicable). 4. Seasonal space cooling energy efficiency of comfort chillers and air conditioners when driven by electric motors: (a) For the purposes of the measurements of air conditioners the indoor ambient temperature shall be set at 27 °C; (b) While establishing the sound power level, the operating conditions shall be the standard rating conditions set out in Table 16 (air-to-air heat pumps and air conditioners), Table 17 (water/brine to-water comfort chillers), Table 18 (air-to-water comfort chillers), Table 19 (water/brine-to-air heat pumps and air conditioners); (c) The active mode seasonal energy efficiency ratio SEERon shall be calculated on the basis of the part load for cooling Pc(Tj ) and the bin-specific energy efficiency ratio EERbin (Tj ), and weighted by the bin-hours the bin conditions occurs, taking into account the following conditions: (1) the reference design conditions set out in Table 24; (2) the European average cooling season set out in Table 27; (3) if applicable, the effects of the degradation of the energy efficiency caused by cycling depending on the type of control of the cooling capacity; (4) the reference annual cooling demand QC, shall be the design cooling load Pdesign,c multiplied by the equivalent active mode hours for cooling HCE as set out in Table 29; (5) the annual energy consumption for cooling QCE shall be calculated as the sum of: (i) the ratio of the reference annual cooling demand QC and the active mode energy efficiency ratio SEERon ; and (ii) the energy consumption during thermostat-off, standby, off and crankcase heater mode during the season; (6) the seasonal energy efficiency ratio SEER shall be calculated as the ratio of the reference annual cooling demand QC and the reference annual energy consumption for cooling QCE ; (7) the seasonal space cooling energy efficiency Ã ·s,c shall be calculated as the seasonal energy efficiency ratio SEER divided by the conversion coefficient CC, corrected by contributions accounting for temperature control and, for water/brine-to water comfort chillers, or water/brine-to-air air conditioners only, the electricity consumption of ground water pump(s); (d) For multi-split air-to-air air conditioners the measurement and calculations shall be based on the performance of the outdoor unit, with a combination of indoor unit(s) recommended by the manufacturer or importer. 5. Seasonal space cooling energy efficiency of comfort chillers and air conditioners using internal combustion engine: (a) The seasonal space cooling energy efficiency Ã ·s,c shall be calculated on the basis of the seasonal primary energy ratio in cooling mode SPERC, corrected by contributions accounting for temperature control and, for water/brine-to-water comfort chillers, or water/brine-to-air air conditioners only, the electricity consumption of ground water pump(s); (b) The seasonal primary energy ratio in cooling mode SPERC shall be calculated on the basis of seasonal gas utilisation efficiency in cooling mode SGUEC , the seasonal auxiliary energy factor in cooling mode SAEFC taking into account the conversion coefficient for electricity CC; (c) The seasonal gas utilisation efficiency in cooling mode SGUEC shall be based on the part load for cooling Pc (Tj ) divided by the bin-specific gas utilisation efficiency for cooling at partial load GUEc,bin , weighted by the bin-hours the bin conditions occurs, using the conditions set out in point 5(h); (d) The SAEFC shall be based on the reference annual cooling demand QC and the annual energy consumption for cooling QCE ; (e) The reference annual cooling demand QC shall be based on the design cooling load Pdesign,c multiplied by the equivalent active mode hours for cooling HCE as set out in Table 29; (f) The annual energy consumption for cooling QCE shall be calculated as the sum of: (1) the ratio of the reference annual cooling demand QC and the seasonal auxiliary energy factor in cooling mode in active mode SAEFc,on ; and (2) the energy consumption during standby, thermostat-off, off and crankcase heater mode during the season; (g) The SAEFc,on shall be based (insofar as relevant) on the part load for cooling Pc (Tj ) and the auxiliary energy factor in cooling mode at partial load AEFc,bin , weighted by the bin-hours the bin conditions occurs using the conditions set out below; (h) The conditions to calculate the SGUEc and the SAEFc,on shall take into account: (1) the reference design conditions set out in Table 24; (2) the European average cooling season set out in Table 27; (3) if applicable, the effects of the degradation of the energy efficiency caused by cycling depending on the type of control of the cooling capacity. 6. Seasonal space heating energy efficiency of electric heat pumps: (a) For the purposes of the measurements of heat pumps the indoor ambient temperature shall be set at 20 °C; (b) While establishing the sound power level, the operating conditions shall be the standard rating conditions set out in Table 16 (air-to-air heat pumps), Table 19 (water/brine-to-air heat pumps); (c) The active mode seasonal coefficient of performance SCOPon shall be calculated on the basis of the part load for heating Ph(Tj), the electric back-up heating capacity elbu(Tj ) (if applicable) and the bin-specific coefficient of performance COPbin (Tj) and weighted by the bin-hours the bin conditions occurs, and shall take into account: (1) the reference design conditions set out in Table 24; (2) the European average heating season set out in Table 26; (3) if applicable, the effects of the degradation of the energy efficiency caused by cycling depending on the type of control of the heating capacity; (d) The reference annual heating demand QH shall be the design heating load Pdesign,h multiplied by the equivalent active mode hours for heating HHE set out in Table 29; (e) The annual energy consumption for heating QHE shall be calculated as the sum of: (1) the ratio of the reference annual heating demand QH and the active mode seasonal coefficient of performance SCOPon; and (2) the energy consumption for thermostat-off, standby, off and crankcase heater mode during the season; (f) The seasonal coefficient of performance SCOP shall be calculated as the ratio of the reference annual heating demand QH and the annual energy consumption for heating QHE ; (g) The seasonal space heating energy efficiency Ã ·s,h shall be calculated as the seasonal coefficient of performance SCOP divided by the conversion coefficient CC, corrected by contributions accounting for temperature control and for water/brine-to-air heat pumps only, the electricity consumption of ground water pump(s); (h) For multi-split heat pumps the measurement and calculations shall be based on the performance of the outdoor unit, with a combination of indoor unit(s) recommended by the manufacturer or importer. 7. Seasonal space heating energy efficiency of heat pumps using internal combustion engine: (a) The seasonal space heating energy efficiency Ã ·s,h shall be calculated on the basis of the seasonal primary energy ratio in heating mode SPERh , corrected by contributions accounting for temperature control and, for water/brine-to-water heat pumps only, the electricity consumption of ground water pump(s). (b) The seasonal primary energy efficiency ratio in heating mode SPERh shall be calculated on the basis of seasonal gas utilisation efficiency in heating mode SGUEh , the seasonal auxiliary energy factor in heating mode SAEFh taking into account the conversion coefficient for electricity CC. (c) The seasonal gas utilisation efficiency in heating mode SGUEh shall be based on the part load for heating Ph (Tj ) divided by the bin-specific gas utilisation efficiency when heating at partial load GUEh,bin , weighted by the bin-hours the bin conditions occurs, using the conditions set out below; (d) The SAEFh shall be based on the reference annual heating demand QH and the reference annual energy consumption for heating QHE ; (e) The reference annual heating demand QH shall be based on the design heating load Pdesign,h multiplied by the annual equivalent active mode hours HHE as set out in Table 29; (f) The annual energy consumption for heating QHE shall be calculated as the sum of: (1) the ratio of the reference annual heating demand QH and the seasonal auxiliary energy factor in heating mode in active mode SAEFh,on ; and (2) the energy consumption during thermostat-off, standby, off and crankcase heater mode during the designated season; (g) The SAEFh,on shall be based (insofar as relevant) on the part load for heating Ph (Tj ) and the auxiliary energy factor in heating mode at partial load AEFh,bin , weighted by the bin-hours the bin conditions occurs using the conditions set out below; (h) The conditions to calculate the SGUEh and the SAEFh,on shall take into account: (1) the reference design conditions set out in Table 24; (2) the European average heating season set out in Table 26; (3) if applicable, the effects of the degradation of the energy efficiency caused by cycling depending on the type of control of the heating capacity. 8. General conditions for measurements and calculations of high temperature process chillers For establishing the values of rated and declared cooling capacity, power input, energy efficiency ratio and the seasonal energy performance ratio, measurements shall be done using the following conditions: (a) the reference ambient temperature at the outdoor side heat exchanger shall be 35 °C for air-cooled high temperature process chillers and 30 °C water inlet temperature to the condenser (rating point with 35 °C outdoor air temperature) for water-cooled high temperature process chillers (b) the outlet temperature of the liquid at the indoor side heat exchanger shall be 7 °C dry bulb temperature; (c) the variations of the ambient temperature throughout the year, representative of average climate conditions in the European Union, and the corresponding number of hours when these temperatures occur, shall be as set out in Table 28; (d) the effect of the degradation of energy efficiency caused by cycling depending on the type of capacity control of the high temperature process chiller shall be measured or a default value shall be used. Table 16 Standard rating conditions for air-to-air heat pumps and air conditioners Outdoor side heat exchanger Indoor side heat exchanger inlet dry bulb temperature °C inlet wet bulb temperature °C inlet dry bulb temperature °C inlet wet bulb temperature °C Heating mode (for heat pumps) Outside air/recycled air 7 6 20 15 max Exhaust air/outdoor air 20 12 7 6 Cooling mode (for air conditioners) Outside air/recycled air 35 24 (*1) 27 19 Exhaust air/recycled air 27 19 27 19 Exhaust air/outdoor air 27 19 35 24 Table 17 Standard rating conditions for water/brine-to-water comfort chillers Outdoor side heat exchanger Indoor side heat exchanger inlet temperature °C outlet temperature °C inlet temperature °C outlet temperature °C Cooling mode water-to-water (for low temperature heating applications) from cooling tower 30 35 12 7 water-to-water (for medium temperature heating applications) from cooling tower 30 35 23 18 Table 18 Standard rating conditions air-to-water comfort chillers Outdoor side heat exchanger Indoor side heat exchanger inlet temperature °C outlet temperature °C inlet temperature °C outlet temperature °C Cooling mode air-to-water (for low temperature applications) 35  12 7 air-to-water (for medium temperature applications) 35  23 18 Table 19 Standard rating conditions for water/brine-to-air heat pumps and air conditioners Outdoor side heat exchanger Indoor side heat exchanger inlet temperature °C outlet temperature °C inlet dry bulb temperature °C inlet wet bulb temperature °C Heating mode (for heat pumps) water 10 7 20 15 max brine 0  3 (*2) 20 15 max water loop 20 17 (*2) 20 15 max Cooling mode (for air conditioners) cooling tower 30 35 27 19 ground coupled (water or brine) 10 15 27 19 Table 20 Reference ambient temperatures for high temperature process chillers Test point Part load ratio of high temperature process chillers Part load ratio (%) Outdoor side heat exchanger ( °C) Indoor side heat exchanger Evaporator inlet/outlet water temperatures ( °C) Fixed outlet A 80 % + 20 % Ã  (TA -TD )/(TA -TD ) 100 Inlet air temperature 35 12/7 Inlet/outlet water temperatures 30/35 Table 21 Part load conditions for air conditioners, comfort chillers and heat pumps Rating point Outdoor temperature Part load ratio Outdoor side heat exchanger Indoor side heat exchanger Air-to-air air conditioners Tj ( °C) Outdoor air dry bulb temperatures ( °C) Indoor air dry bulb (wet bulb) temperatures ( °C) A 35 100 % 35 27 (19) B 30 74 % 30 27 (19) C 25 47 % 25 27 (19) D 20 21 % 20 27 (19) Water-to-air air conditioners Rating point Tj ( °C) Part load ratio Cooling tower or water loop application inlet/outlet temperatures ( °C) Ground coupled application (water or brine) inlet/outlet temperatures ( °C) Indoor air dry bulb (wet bulb) temperatures ( °C) A 35 100 % 30/35 10/15 27 (19) B 30 74 % 26/ (*3) 10/ (*3) 27 (19) C 25 47 % 22/ (*3) 10/ (*3) 27 (19) D 20 21 % 18/ (*3) 10/ (*3) 27 (19) Air-to-water comfort chillers Rating point Tj ( °C) Part load ratio Outdoor air dry bulb temperatures ( °C) Fan coil application inlet/outlet water temperatures ( °C) Cooling floor application inlet/outlet water temperatures ( °C) Fixed outlet Variable outlet (*3) (*3) A 35 100 % 35 12/7 12/7 23/18 B 30 74 % 30 (*3)/7 (*3)/8,5 (*3)/18 C 25 47 % 25 (*3)/7 (*3)/10 (*3)/18 D 20 21 % 20 (*3)/7 (*3)/11,5 (*3)/18 Water-to-water comfort chillers Rating point Tj ( °C) Part load ratio Cooling tower or water loop application inlet/outlet temperatures ( °C) Ground coupled application (water or brine) inlet/outlet temperatures ( °C) Fan coil application inlet/outlet water temperatures ( °C) Cooling floor application inlet/outlet water temperatures ( °C) Fixed outlet Variable outlet (*3) (*3) A 35 100 % 30/35 10/15 12/7 12/7 23/18 B 30 74 % 26/ (*3) 10/ (*3) (*3)/7 (*3)/8,5 (*3)/18 C 25 47 % 22/ (*3) 10/ (*3) (*3)/7 (*3)/10 (*3)/18 D 20 21 % 18/ (*3) 10/ (*3) (*3)/7 (*3)/11,5 (*3)/18 Air-to-air heat pumps Rating point Tj ( °C) Part load ratio Outdoor air dry bulb (wet bulb) temperatures ( °C) Indoor air dry bulb temperature ( °C) A  7 88 %  7(  8) 20 B + 2 54 % + 2(+ 1) 20 C + 7 35 % + 7(+ 6) 20 D + 12 15 % + 12(+ 11) 20 E Tol depends on Tol Tj = Tol 20 F Tbiv depends on Tbiv Tj = Tbiv 20 Water/brine-to-air heat pumps Rating point Tj ( °C) Part load ratio Ground Water Brine Indoor air dry bulb temperature ( °C) Inlet/outlet temperatures ( °C) Inlet/outlet temperatures ( °C) A  7 88 % 10/ (*3) 0/ (*3) 20 B + 2 54 % 10/ (*3) 0/ (*3) 20 C + 7 35 % 10/ (*3) 0/ (*3) 20 D + 12 15 % 10/ (*3) 0/ (*3) 20 E Tol depends on Tol 10/ (*3) 0/ (*3) 20 F Tbiv depends on Tbiv 10/ (*3) 0/ (*3) 20 Table 22 Part load conditions for SEPR calculation for air-cooled high temperature process chillers Rating point Part load ratio of high temperature process chillers Part load ratio (%) Outdoor side heat exchanger Indoor side heat exchanger Inlet air temperature ( °C) Evaporator inlet/outlet water temperatures ( °C) Fixed outlet A 80 % + 20 % Ã  (TA -TD )/(TA -TD ) 100 35 12/7 B 80 % + 20 % Ã  (TB -TD )/(TA -TD ) 93 25 (*4)/7 C 80 % + 20 % Ã  (TC -TD )/(TA -TD ) 87 15 (*4)/7 D 80 % + 20 % Ã  (TD -TD )/(TA -TD ) 80 5 (*4)/7 Table 23 Part load conditions for SEPR calculation for water-cooled high temperature process chillers Rating point Part load ratio of high temperature process chillers Part load ratio (%) Water-cooled condenser Indoor side heat exchanger Inlet/outlet water temperatures ( °C) Outdoor air temperature ( °C) Evaporator Inlet/outlet water temperatures ( °C) Fixed outlet A 80 % + 20 % Ã  (TA -TD )/(TA -TD ) 100 30/35 35 12/7 B 80 % + 20 % Ã  (T B-T D)/(T A-T D) 93 23/ (*5) 25 (*5)/7 C 80 % + 20 % Ã  (T C-T D)/(T A-T D) 87 16/ (*5) 15 (*5)/7 D 80 % + 20 % Ã  (TD-TD)/(TA-TD) 80 9/ (*5) 5 (*5)/7 Table 24 Reference design conditions for comfort chillers, air conditioners and heat pumps Function Season Reference design temperature dry bulb (wet bulb) Tdesign,c Cooling Average 35 (24) °C Reference design temperature Bivalent temperature maximum Operation limit temperature maximum Tdesign,h Tbiv Tol Heating Average  10 (  11) °C + 2 °C  7 °C Warmer 2 (  1) °C 7 °C 2 °C Colder  22 (  23) °C  7 °C  15 °C Table 25 Standard rating conditions for fan coil units Cooling test Heating test Sound power test Air temperature 27 °C (dry bulb) 19 °C (wet bulb) Air temperature 20 °C (dry bulb) At ambient conditions without water flow Inlet water temperature 7 °C Inlet water temperature 45 °C for 2-pipe units 65 °C for 4-pipe units Water temperature rise 5 °C Water temperature decrease 5 °C for 2-pipe units 10 °C for 4-pipe units Table 26 European heating seasons for heat pumps binj Tj ( °C) Hj (h/annum) Warmer Average Colder 1 to 8  30 to  23 0 0 0 9  22 0 0 1 10  21 0 0 6 11  20 0 0 13 12  19 0 0 17 13  18 0 0 19 14  17 0 0 26 15  16 0 0 39 16  15 0 0 41 17  14 0 0 35 18  13 0 0 52 19  12 0 0 37 20  11 0 0 41 21  10 0 1 43 22  9 0 25 54 23  8 0 23 90 24  7 0 24 125 25  6 0 27 169 26  5 0 68 195 27  4 0 91 278 28  3 0 89 306 29  2 0 165 454 30  1 0 173 385 31 0 0 240 490 32 1 0 280 533 33 2 3 320 380 34 3 22 357 228 35 4 63 356 261 36 5 63 303 279 37 6 175 330 229 38 7 162 326 269 39 8 259 348 233 40 9 360 335 230 41 10 428 315 243 42 11 430 215 191 43 12 503 169 146 44 13 444 151 150 45 14 384 105 97 46 15 294 74 61 Total hours: 3 590 4 910 6 446 Table 27 European cooling season for comfort chillers and air conditioners Bins Outdoor temperature (dry bulb) Average cooling season EER calculation bin hours j Tj hj # °C h/annum 1 17 205 EER(D) 2 18 227 EER(D) 3 19 225 EER(D) 4 20 225 D  Measured value 5 21 216 Linear interpolation 6 22 215 Linear interpolation 7 23 218 Linear interpolation 8 24 197 Linear interpolation 9 25 178 C  Measured value 10 26 158 Linear interpolation 11 27 137 Linear interpolation 12 28 109 Linear interpolation 13 29 88 Linear interpolation 14 30 63 B  Measured value 15 31 39 Linear interpolation 16 32 31 Linear interpolation 17 33 24 Linear interpolation 18 34 17 Linear interpolation 19 35 13 A  Measured value 20 36 9 EER(A) 21 37 4 EER(A) 22 38 3 EER(A) 23 39 1 EER(A) 24 40 0 EER(A) Table 28 European reference refrigeration season for high temperature process chillers binj Tj ( °C) Hj (h/annum) 1  19 0,08 2  18 0,41 3  17 0,65 4  16 1,05 5  15 1,74 6  14 2,98 7  13 3,79 8  12 5,69 9  11 8,94 10  10 11,81 11  9 17,29 12  8 20,02 13  7 28,73 14  6 39,71 15  5 56,61 16  4 76,36 17  3 106,07 18  2 153,22 19  1 203,41 20 0 247,98 21 1 282,01 22 2 275,91 23 3 300,61 24 4 310,77 25 5 336,48 26 6 350,48 27 7 363,49 28 8 368,91 29 9 371,63 30 10 377,32 31 11 376,53 32 12 386,42 33 13 389,84 34 14 384,45 35 15 370,45 36 16 344,96 37 17 328,02 38 18 305,36 39 19 261,87 40 20 223,90 41 21 196,31 42 22 163,04 43 23 141,78 44 24 121,93 45 25 104,46 46 26 85,77 47 27 71,54 48 28 56,57 49 29 43,35 50 30 31,02 51 31 20,21 52 32 11,85 53 33 8,17 54 34 3,83 55 35 2,09 56 36 1,21 57 37 0,52 58 38 0,40 Table 29 Operational hours per functional mode for comfort chillers, air conditioners and heat pumps Season Operational hours On-mode Thermostat Off mode Standby mode Off mode Crankcase heater mode HCE (cooling); HHE (heating) HTO HSB HOFF HCK Cooling (to calculate SEER) Average 600 659 1 377 0 2 036 Colder 300 436 828 0 1 264 Warmer 900 767 1 647 0 2 414 Heating only (to calculate SCOP) Average 1 400 179 0 3 672 3 851 Colder 2 100 131 0 2 189 2 320 Warmer 1 400 755 0 4 345 5 100 Heating, if reversible (to calculate SCOP) Average 1 400 179 0 0 179 Colder 2 100 131 0 0 131 Warmer 1 400 755 0 0 755 (*1) The wet bulb temperature condition is not required when testing units which do not evaporate condensate. (*2) For units designed for heating and cooling mode, the flow rate obtained during the test at standard rating conditions in cooling mode is used. (*3) Outlet temperatures dependent on water flow rate as determined at standard rating conditions (100 % part load ratio when cooling, 88 % when heating) (*4) With the water flow rate determined during A test for units with a fixed water flow rate or with a variable flow rate. (*5) With the water flow rate determined during A test for units with a fixed water flow rate or with a variable flow rate. ANNEX IV Verification procedures When performing the market surveillance checks referred to in Article 3(2) of Directive 2009/125/EC, the authorities of the Member States shall apply the following verification procedure for the requirements set out in Annex II: 1. The Member State authorities shall test one single unit per model. 2. The air heating product, cooling product, high temperature process chiller or fan coil unit model shall be considered to comply with the applicable requirements set out in Annex II to this Regulation: (a) if the declared values comply with the requirements set out in Annex II and if the values provided, and the values used to determine these values for the compliance of the model are not more favourable for the manufacturer or importer than the values in the technical documentation file, including test reports; and (b) if, when testing, the unit all measured parameters and the values calculated from these measurement(s) show compliance with the respective tolerances below: (1) if, for air heating products, the seasonal space heating energy efficiency Ã ·s,h is not less than the declared value minus 8 % at the rated heating capacity of the unit; (2) if, for cooling products, the seasonal space cooling energy efficiency Ã ·s,c is not less than the declared value minus 8 % at the rated cooling capacity of the unit; (3) if, for air heating product and/or cooling products, the sound power level LWA is not more than the declared value plus 2,0 dB; (4) if, for air heating or cooling products using fuels, the emissions of nitrogen oxides, expressed in nitrogen dioxide, are not more than the declared value plus 20 %; (5) if, for high temperature process chiller products, the SEPR value is not less than the declared value minus 10 % at the rated refrigeration capacity of the unit and the rated energy efficiency ratio EERA is not more than 5 % lower than the declared value, measured at the rated refrigeration capacity. 3. For air heating product, cooling product, high temperature process chiller or fan coil unit models with a rated heating, cooling or refrigeration capacity  ¥ 70 kW or that are produced in lower quantities than 5 per year, if the result referred to in point 2 is not achieved, the model and any other model where the information included in the technical documentation was obtained on the same basis shall be considered not to comply with this Regulation. 4. For air heating product, cooling product, high temperature process chiller or fan coil unit models with a rated heating, cooling or refrigeration capacity < 70 kW or that are produced in quantities of 5 or more per year, if the result referred to in point 2(a) is not achieved, the model and any other model where the information included in the technical documentation was obtained on the same basis shall be considered not to comply with this Regulation. 5. For air heating product, cooling product, high temperature process chiller or fan coil unit models with a rated heating, cooling or refrigeration capacity < 70 kW and that are produced in quantities of five or more per year, if the result referred to in point 2(b) is not achieved, the Member State authorities shall randomly select three additional units of the same model for testing. The air heating product, cooling product or high temperature process chiller model shall be considered to comply with the applicable requirements set out in Annex II to this Regulation: (a) if the declared values comply with the requirements set out in Annex II and if the values provided, and the values used to determine these values and the compliance of the model are not more favourable to the manufacturer or importer than the values in the technical documentation file, including test reports; and (b) if, when testing the units, all measured parameters and the values calculated from these measurement(s) show compliance with the respective tolerances below: (1) if, for air heating products, the average of the three units for seasonal space heating energy efficiency Ã ·s,h is not less than the declared value minus 8 % at the rated heating capacity of the unit; (2) if, for cooling products, the average of the three units for seasonal space cooling energy efficiency Ã ·s,c is not less than the declared value minus 8 % at the rated cooling capacity of the unit; (3) if, for air heating products, and/or cooling products, the average of the three units for the sound power level LWA is not more than the declared value plus 2,0 dB; (4) if, for air heating or cooling products using fuels, the average of the three units for the emissions of nitrogen oxides, expressed in nitrogen dioxide, are not more than the declared value plus 20 %; (5) if, for high temperature process chiller products, the average of the three units for the SEPR value is not less than the declared value minus 10 % at the rated refrigeration capacity of the unit and the average of the three units for the rated energy efficiency ratio EERA is not more than 5 % lower than the declared value, measured at the rated refrigeration capacity. 6. If the results referred to in point 5 are not achieved, the model and any other model where the information included in the technical documentation was obtained on the same basis shall be considered not to comply with this Regulation. 7. Member State authorities shall use the measurement and calculation methods set out in Annex III. 8. Given the weight and size limitations in the transportation of air heating products, cooling products and high temperature process chillers, Member State authorities may decide to undertake the verification procedure at the premises of manufacturers, before they are put into service in their final destination. 9. The Member State authorities shall provide the test results and other relevant information to the authorities of the other Member States and to the Commission within one month of the decision being taken on the non-compliance of the model. 10. The verification tolerances defined in this Annex relate only to the verification of the measured parameters by Member State authorities and shall not be used by the manufacturer as an allowed tolerance to establish the values in the technical documentation or in interpreting these values with a view to achieving compliance or to communicate better performance by any means. ANNEX V Benchmarks At the time of entry into force of this Regulation, the best available technology on the market for air heating products and cooling products in terms of seasonal space heating energy efficiency, seasonal space cooling energy efficiency or seasonal energy performance ratio, and emissions of nitrogen oxides was identified as follows: 1. Benchmarks for seasonal space heating or cooling energy efficiency or air heating products and cooling products and seasonal energy performance ratio of high temperature process chillers are described in Table 30. Table 30 Benchmarks for seasonal space heating or cooling energy efficiency of air heating products and cooling products and seasonal energy performance ratio for high temperature process chillers Warm air heaters Using gaseous or liquid fuels 84 % Using electricity 33 % Comfort chillers Air-to-water, Prated,c < 200 kW 209 % Air-to-water, Prated,c  ¥ 200 kW 225 % Water/brine-to-water, Prated,c < 200 kW 272 % Water/brine-to-water, Prated,c  ¥ 200 kW 352 % Air conditioners Electric, air-to-air air conditioner 257 % Heat pumps Electric, air-to-air heat pump 177 % High temperature process chillers Air-cooled, PA < 200 kW 6,5 SEPR Air-cooled, 200 kW  ¤ PA < 400 kW 8,0 SEPR Air-cooled, PA  ¥ 400 kW 8,0 SEPR Water-cooled, PA < 200 kW 8,5 SEPR Water-cooled, 200 kW  ¤ PA < 400 kW 12,5 SEPR Water-cooled, 400 kW  ¤ PA < 1 000 kW 12,5 SEPR Water-cooled, PA  ¥ 1 000 kW 13,0 SEPR 2. Benchmarks for emissions of nitrogen oxides, expressed in nitrogen dioxide: (a) for warm air heaters using gaseous fuel, the best available products in the market have emissions below 50 mg/kWh fuel input in terms of GCV; (b) for warm air heaters using liquid fuel, the best available products in the market have emissions below 120 mg/kWh fuel input in terms of GCV; (c) for external combustion heat pumps, comfort chillers and air conditioners using gaseous fuel, the best available products in the market have emissions below 50 mg/kWh fuel input in terms of GCV. 3. The benchmarks specified in points 1 and 2 do not necessarily imply that a combination of these values is achievable for a single product.